Citation Nr: 1740498	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-11 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for thoracolumbar spine scoliosis with spondylosis and degenerative disc disease with bilateral lower extremity neuritic pain (back disability) prior to July 30, 2010, and a rating in excess of 20 percent thereafter.  

2.  Entitlement to service connection for a cervical spine disability, to include cervical spine strain, and to include as due to service-connected disability.  

3.  Entitlement to service connection for urinary incontinence disorder, to include as due to service-connected disability.  

4.  Entitlement to service connection for a respiratory disorder, to include obstructive airway disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2006 to November 2006, and from April 2008 to November 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The matters have since been transferred to the RO in St. Petersburg, Florida.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of the proceeding is associated with the claims file.  The Board notes that although the Veteran requested a Travel Board hearing in her March 2013 VA Form 9, at her November 2016 hearing, the Veteran indicated that she was comfortable proceeding with the videoconference hearing.  As such, the Board finds that no additional hearing is required.  

The Board observes that evidence has been added to the claims file since the issuance of the Statement of the Case in March 2013.  As the Board is remanding the claims for additional development, it may review the evidence without any prejudice to the Veteran.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

	Increased Rating: Back

The Veteran contends that she is entitled to an increased rating for her back disability.  Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Although the Veteran has been afforded VA examinations pertaining to her spine in June 2009, September 2010, and February 2016, an additional medical examination is warranted before adjudicating the Veteran's claim.  In pertinent part, the September 2010 VA back examination report includes a diagnosis of thoracolumbar spine scoliosis and multilevel spondylosis disc bulges with degenerative disc disease and neuritic pain without myelopathy, and VA treatment records document a history of pain radiating from the Veteran's back to her bilateral hips and lower extremities.  However, the February 2016 VA back conditions examination report provides that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  In addition to the above-noted medical evidence, at her November 2016 Board hearing, the Veteran testified that she experiences falling on account of her back "seiz[ing] up" and/or pain radiating to her hips and legs, which causes her legs to "give out."  She stated that she had last fallen one week prior to her hearing.  

As there is an indication that the Veteran's low back disability might have worsened since the last VA examination, and/or that additional clarification is needed as to the Veteran's claimed lower extremity radicular symptoms, a new VA examination is warranted on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

	Service Connection: Cervical Spine Disability

The Veteran contends that she is entitled to service connection for a cervical spine disability.  As reflected from her November 2016 hearing testimony, the Veteran essentially contends that her claimed cervical spine disability resulted from a June 2008 incident during which she was hit in the back by a gate while on active duty in Iraq.  The June 2008 gate incident is the in-service injury associated with her service-connected back disability.  Although the Veteran's service treatment records include no indication of treatment for neck symptoms during service, at her hearing, she maintained that she has had neck pain since the June 2008 gate incident.  

A June 2009 VA examination report includes a diagnosis of cervical spine strain, but it does not address the history or etiology of the condition.  An October 2010 Medical Evaluation Board Narrative Summary notes that the Veteran's cervical spine alignment was slightly affected by thoracolumbar spine scoliosis and that there was tenderness to palpation along the cervical spine and trapezius muscles.  A May 2013 VA nurse practitioner note indicates that an X-ray of the Veteran's neck showed slight disc space narrowing and slight curvature.  

Given this history, a VA examination addressing the nature and etiology of the Veteran's claimed cervical spine disability is warranted on remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the record suggests that her claimed disability might be proximately due to, or aggravated by, her service-connected back disability, the examiner should address possible secondary service connection.  

	Service Connection: Urinary Incontinence Disorder

The Veteran contends that she is entitled to service connection for urinary incontinence.  At her November 2016 Board hearing, the Veteran maintained that she began to experience urinary incontinence during boot camp and that she has had problems related to urinary incontinence ever since.  At her hearing, she indicated that she was sent for a psychiatric evaluation to "see if it was mental" and that she had an ultrasound scheduled later that month.  The Board notes that the Veteran is service-connected for adjustment disorder with anxiety.  

The Veteran's service treatment records reflect treatment for stress incontinence.  At a September 2010 VA examination, it was noted that the Veteran had no episodes of incontinence since leaving Iraq in November 2008.  The diagnosis was history of stress urgency/incontinence, limited to times of basic training and deployment, June 2008 to November 2008, resolved.  However, VA treatment records dated after the September 2010 VA examination reflect treatment for urinary tract infections, and in a September 2013 email from the Veteran to her VA health provider, the Veteran reported not knowing when she had to urinate, in addition to issues with incontinence.  At her hearing, the Veteran maintained that she had to constantly wear absorbent materials on account of her symptoms.  

In light of the Veteran's in-service incontinence and the indication of incontinence following the September 2010 VA examination, the Board finds that a VA examination is warranted to clarify the nature and etiology of the Veteran's claimed disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given the in-service diagnosis of "stress incontinence," the Veteran's testimony, and the fact that she is service-connected for adjustment disorder with anxiety, the examiner should address whether her claimed incontinence disorder might be proximately due to, or aggravated by, her service-connected psychiatric disorder.  

	Service Connection: Respiratory Disorder

The Veteran contends that she is entitled to service connection for a respiratory disorder.  As reflected from her November 2016 Board hearing testimony, the Veteran asserts that her obstructive airway disease was incurred while serving in Iraq in 2008 from exposure to burn pits and sand storms.  The Board notes that the Veteran was stationed at Camp Bucca in Iraq from June 2008 to November 2008.  

The Veteran's service treatment records show that the Veteran's respiratory system was clinically evaluated as normal on entrance into service.  She received treatment for difficulty breathing and/or shortness of breath in June 2006.  Assessments included allergic rhinitis and dyspnea with exertion, and dyspnea, rule-out RAD.  

According to a September 2010 VA examination report, the Veteran reported difficulty breathing and wheezing when exposed to dust, smoking, sprays, and smoke, which commenced shortly after returning from Iraq.  She reported that she was exposed to sand storms and that the station to which she was assigned, Camp Bucca, was built over an old garbage dump and had a very bad odor.  The examiner gave a diagnosis of mild obstructive airway disease based on PFT testing, but she did not include any etiological opinion regarding the Veteran's condition.  An October 2010 Medical Evaluation Board Narrative Summary includes a diagnosis of dyspnea, NOS, along with a notation that it existed prior to service and was aggravated by service.  It provides that the Veteran had increased dyspnea since her return from Iraq, and it states that her dyspnea was aggravated with dust, heat, and sand.  It was noted that there was some suggestion of mild obstructive lung disease but that there was no identifiable pathology associated with her dyspnea.  According to the summary, it could be allergy-related, a mild inflammatory response, or a metabolic condition associated with anemia.  

In light of this background, a VA examination is warranted to clarify the nature and etiology of the Veteran's claimed respiratory disorder, to include an opinion as to whether it pre-existed service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

With respect to each of the claims on appeal, the Board observes that VA treatment records were last associated with the claims file in February 2016.  On remand, any outstanding treatment records from the Tallahassee, Lake City, and/or Gainesville VAMCs should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, obtain any outstanding treatment records from the Tallahassee, Lake City, and/or Gainesville VAMCs since February 2016.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, schedule the Veteran for a VA back examination to address the current nature and severity of her service-connected back disability.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The examiner should respond to the following:  

a)  All tests and studies deemed necessary by the examiner should be performed, and the examination report should comply with all appropriate protocols for rating musculoskeletal disabilities of the spine, in addition to any associated neurologic abnormalities.  

b)  The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

c)  The examiner should state whether the Veteran's back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, and if so, the frequency and duration of such episodes.  

d)  The examiner should clarify whether the Veteran has signs or symptoms due to radiculopathy, and if so, the examiner should indicate the nerve roots involved, as well as the severity of any radiculopathy and the side(s) affected.  The examiner should specifically review the history noted above in the body of the REMAND, to include VA examination reports and treatment records documenting reports of radiating pain to the bilateral hips and lower extremities.  

e)  The examiner should also address all current functional impairment from the Veteran's low back disability, to include any impact on occupational functioning.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	Thereafter, schedule the Veteran for a VA neck examination to address the current nature and etiology of her claimed cervical spine disability.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The examiner should respond to the following:  

a)	The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed cervical spine disability.  

If the examiner does not find any current diagnoses pertaining to the Veteran's claimed cervical spine disability, the examiner should reconcile such finding with the diagnosis of cervical strain that is contained in the June 2009 VA examination report, and the May 2013 X-ray finding of slight disc space narrowing and slight curvature.  
   
b)	For each identified disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service, to include the June 2008 gate incident described above.  

c)  For each identified disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that it was caused OR aggravated by the Veteran's service-connected back disability.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If the Veteran's service-connected back disability is found to aggravate a non-service connected cervical spine disability, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	Thereafter, schedule the Veteran for a VA examination with an appropriate medical examiner to address the current nature and etiology of her claimed urinary incontinence disorder.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The examiner should respond to the following:  

a)	The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed urinary incontinence disorder.  

b)	For each identified disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service.  

c)  For each identified disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that it was caused OR aggravated by the Veteran's service-connected adjustment disorder with anxiety.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If the Veteran's service-connected adjustment disorder with anxiety is found to aggravate a non-service connected urinary incontinence disorder, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

5.	Thereafter, schedule the Veteran for a VA examination with an appropriate medical examiner to address the current nature and etiology of her claimed respiratory disorder.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The examiner should respond to the following:  

a)	The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's respiratory disorder.  

If the examiner does not find any current diagnoses pertaining to the Veteran's claimed respiratory disorder, the examiner should reconcile such finding with the diagnosis of mild obstructive airway disease that is contained in the September 2010 VA examination report.  

b)  For each identified disorder, the examiner should opine as to whether the disorder clearly and unmistakably existed prior to service, and if so, whether it clearly and unmistakably underwent no permanent increase in severity as a result of active service, to include as due to the Veteran's deployment to Iraq, where she was reportedly exposed to dust, heat, and sand.  

In rendering such opinions, the examiner should consider and address the October 2010 Medical Evaluation Board Narrative Summary, noted above, which provides that dyspnea existed prior to service and was aggravated by service.  

The examiner should be advised that "clear and unmistakable" evidence means with a much higher degree of certainty than "as likely as not" or "very likely."

c)  For each identified disorder that did not pre-exist service, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition was caused by, or is otherwise etiologically related to, the Veteran's active military service, to include the Veteran's deployment to Iraq, where she was reportedly exposed to dust, heat, and sand.  

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

6.	After completing the development requested above, in addition to any other development deemed necessary by the AOJ, re-adjudicate the Veteran's claims, with consideration of all evidence associated with the claims file since the issuance of the March 2013 Statement of the Case.  If the benefit sought is not granted in full, furnish the Veteran and her representative an SSOC, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

